Citation Nr: 1530235	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left chin scar.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for ischemic heart disease, claimed as cardiac problems.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gouty arthritis.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. 

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip scar, residual of gunshot wound. 

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a post-operative abdominal injury.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder. 

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to November 1964.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.    

With respect to the Veteran's psychiatric claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include an anxiety disorder. 

When originally denied in a final rating decision of March 1974, the Veteran's claim for a psychiatric disorder was characterized solely as entitlement to service connection for anxiety neurosis; inadequate personality.  

Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the current claim on appeal.

The Veteran testified before the undersigned in April 2014.  A copy of the transcript is of record.  The record was held open for an additional 30 days to allow him to submit additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of initial RO consideration. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Outstanding VA Treatment Records-  The Veteran testified at his April 2014 BVA hearing that he began receiving treatment with the Long Beach Healthcare System in Long Beach, California in 1969.  A review of the claims file reflects that the RO has only requested records from this facility dating back to 1976.  See July 18, 2011 Request.  Although the Veteran submitted hundreds of pages of additional VA treatment records following his April 2014 BVA hearing, records dating back to 1969 were again not submitted. 

As such, the record reflects there are outstanding VA treatment records pertinent to his claims.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.  

Personnel Records and Any Additional Service Treatment Records-  The Veteran asserts that he was sent on a temporary duty assignment (TDY) to Vietnam between February 1963 and May 1963.  He testified at his April 2014 BVA hearing that he was part of the 14th Transportation Company deploying with the 39th Infantry Division.  See BVA Hearing Transcript (T.) at 10-11.  He alleges that he was exposed to Agent Orange when he was in Vietnam.  The Veteran's personnel records have not been associated with his claims file and should be obtained.

The Veteran additionally testified that he suffered a gunshot wound in DaNang in 1963.  He alleges that he received 4-5 days of treatment at a field hospital following this injury and was subsequently placed on light duty.  See BVA T. at 23-24.  An attempt to obtain these additional treatment records should be made while on remand.   

Increased Rating Left Chin Scar-  With respect to the Veteran's claim for an increased rating for a left chin scar, the Veteran was last afforded a VA examination in January 2011.  

More importantly, the Veteran testified at his April 2014 BVA hearing that his service-connected disability now results in visible tissue loss and distortion of different features.  See BVA T. at 3.  

As the Veteran has indicated his condition has worsened since his most recent VA examination, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected left chin scar.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  

Regardless of whether the Veteran responds all outstanding VA treatment records (including treatment records from the Long Beach Healthcare System beginning in 1969 to the present) should be obtained.

If records prior to 1976 are not available, the Long Beach Healthcare System should specifically note that records prior to 1976 are not available. 

2.  The RO should contact the appropriate service department and/or records custodian(s), with a request for copies of any outstanding service treatment records.  The appropriate source should be requested to conduct a search to determine if there are any outstanding treatment records under the Veteran's name at any field hospitals in DaNang in 1963.

3.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and other appropriate sources.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

4.  Once these records have been received, and if they do not establish service in Vietnam, contact the service department or other appropriate source to determine if the Veteran ever served in the Republic of Vietnam, to include on TDY duty, at any point during his period of service, to include from  February 1963 to May 1963, as discussed above.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left chin scar.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




